Case 1:17-cv-02824-RMB-MJS Document 86 Filed 08/11/21 Page 1 of 2 PageID: 2858

                                                                              [Docket No. 79]


                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


  GREG MANNING,

                       Plaintiff,
                                                     Civil No. 17-2824 (RMB/MJS)
         v.

  SAFELITE FULFILLMENT, INC. et.                                   ORDER
  al.,

                       Defendants.


       This matter comes before the Court upon Defendants Nick Moran’s and Safelite

 Fulfillment, Inc.’s (“Defendants”) Objections [Docket No. 81] to Magistrate Judge Matthew

 J. Skahill’s Report and Recommendation [Docket No. 79.] For the reasons set forth in the

 accompanying opinion of the same date

       IT IS on this 11th day of August 2021, hereby ORDERED that:

           1. The Court finds no clear error in the unobjected-to portions of the Report and

              Recommendation. Those portions of the report are ADOPTED;

           2. The Report and Recommendation is ADOPTED, with respect to Defendants’

              Objections that Judge Skahill applied the incorrect legal standards or failed to

              appreciate the “degree and extent of prejudice” caused by Plaintiff’s

              spoliation;

           3. The Court RESERVES JUDGMENT on whether Plaintiff deleted his

              Facebook Messages with Stephen McCafferty with an intent to deprive

              Defendants of the information’s use in litigation;
Case 1:17-cv-02824-RMB-MJS Document 86 Filed 08/11/21 Page 2 of 2 PageID: 2859




         4. The Court RESERVES JUDGMENT on the appropriate sanctions, if any,

            for Plaintiff’s non-prejudicial spoliation of his communications with Nicholas

            Walters and his prejudicial spoliation of his communications with Stephen

            McCafferty; and

         5. At trial, the Court will submit to the jury the question of whether Plaintiff

            deleted his communications with McCafferty with an intent to deprive

            Defendants of the information’s use.



                                                        s/ Renée Marie Bumb
                                                        RENÉE MARIE BUMB
                                                        United States District Judge




                                             2
